DETAILED ACTION
This Office Action is in response to application 17/255,671 filed on December 23, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because they are Directed to a Judicial Exception without an Inventive
Concept/Significantly More.
Under STEP 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), Yes.
Independent claim 1 recites a method/process, claim 7 recites a fully homomorphic encryption device and claim 8 recites a computer-readable storage medium.
Under STEP 2A Prong One, Yes. Claims 1, 7 and 8 each recites “generating a prime modulus… generating a private key and a public key according to prime modulus…encrypting plaintext according to 

Under STEP 2A Prone Two, No. the claims recites additional elements of claim 7 “a fully homomorphic encryption device” and claim 8 “a computer-readable storage medium” which are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic computer limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are also directed to the abstract idea.

Under STEP 2B, No. The claims recite no more than generic computer components performing a generic computer function of processing data. The mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B. The claims are ineligible.

Regarding claims 15-20; claims 15-20 are directed a homomorphic encryption devices which perform the abstract ideas of claims 2-6. Therefore, claims 15-20 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are 
Regarding claim 8; claim 8 calls for computer-readable storage medium; however, the body of the claim does not positively recite any hardware element. Broadly interpreted, the claim can be any means that include propagate and transmission signals, which under broadest reasonable interpretation may still embody signal/carrier waves/physical waves and is thus directed to a signal per se. As recited in the body of the claim, the claim contains “a processor”. Regarding the claim a processor, one of ordinary skill in the art would understand that a “processor” could be a software processor (See “The Authoritative Dictionary of IEEE Standards Terms,” Seventh Edition, published in 2000). Because the claim lacks any physical device or machine, the claim is directed to non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware element within the body of the claim to make the claim statutory under 35 U.S.C. 101.

Examiner’s remarks to overcome the rejection above
The Examiner encourage to contact the examiner to discuss claim’s amendment before responding to this Office Action to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2014/0177828 to Loftus-Loftus teaches a fully homomorphic encryption scheme to evaluate an encryption standard circuit. In one aspect, a ring-based public key encryption 
U.S. Pat. Number 9,646,306 to Quigley-Quigley teaches homomorphic encryption is a form of encryption that allows specific type(s) of computational operation(s) to be carried out on ciphertexts (i.e., results of encryption) and obtain an encrypted result which, when decrypted, matches the result of the same computational operation(s) performed on the plaintext (i.e., inputs to the encryption). The specific type of computational operation may be referred to as the homomorphic property of the homomorphic cryptosystem. A homomorphic encryption scheme may preserve the homomorphic property for only multiplication, only addition, or for both addition and multiplication. The cryptography provisions may include, for example, an encryption key (e.g., a public key), a set of prime bases, a modulus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491